Citation Nr: 0210736	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-26 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to an increased evaluation for degenerative 
arthritic changes of the left ankle with tender scar, 
currently evaluated as 10 percent disabling.

(The issue of entitlement to an increased evaluation for 
sinusitis with nasal septal deviation, currently evaluated as 
10 percent disabling, will be addressed in a separate Board 
decision.)


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran's claims of entitlement to service 
connection for arthritis of the left ankle with tender scar, 
and for sinusitis with nasal septal deviation.  The RO 
assigned a 10 percent evaluation for each of these 
disabilities, effective March 1, 1995.  The veteran 
subsequently perfected timely appeals regarding those issues.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in May 1996, and Supplemental Statements of 
the Case (SSOC's) in September 1996, February 1999, and May 
1999.

In September 1997, the veteran presented testimony at a 
personal hearing before a Member of the Board in Washington, 
D.C.  A transcript of this hearing was prepared and 
associated with the claims folder.

In November 1999, the Board issued a letter to the veteran 
informing him that the Board Member who had conducted his 
September 1997 hearing was no longer employed at the Board.  
The veteran was asked if he wished to appear at another 
hearing before the Board Member who would render a decision 
in his case.  The veteran did not respond to this letter.  
Under the terms of the letter, the Board will assume that the 
veteran does not desire to appear for another personal 
hearing.

In June 2000, the Board remanded the veteran's claims for 
increased evaluations for arthritis of the left ankle with 
tender scar, and sinusitis with nasal septal deviation, to 
the RO for additional evidentiary development.  The requested 
development was completed, and, in February 2002, the RO 
issued an SSOC in which it continued to deny increased 
evaluations for these disabilities.  The veteran's claims 
folder was subsequently returned to the Board.

It should be noted that the Board is undertaking additional 
development with respect to the claim for an increased 
evaluation for sinusitis with nasal septal deviation, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

It should also be noted that, in June 2000, the Board denied 
claims of entitlement to increased evaluations for low back 
strain, the residuals of a gunshot wound to the right 
forearm, and a right ankle disorder.  The Board also granted 
increased evaluations for status post arthrotomy of the right 
knee, and separate 10 percent evaluations for hallux valgus 
of the left foot and right foot.  Thus, these issues have 
been resolved and are no longer before the Board on appeal.


FINDINGS OF FACT

1.  The competent and probative evidence demonstrates that 
the veteran's left ankle disability is manifested by moderate 
limitation of motion, a tender scar located posterior to the 
left lateral malleolus of the left ankle, and subjective 
complaints of pain in the left ankle; but not by marked 
limitation of motion in the left ankle or by additional 
functional loss due to pain or other symptoms.

2.  The evidence is in approximate balance as to whether the 
tender scar located posterior to the left lateral malleolus 
of the left ankle warrants a separate disability evaluation.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a left ankle disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.1, 4.2. 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5271 (2001).  

2.  Giving the benefit of the doubt to the veteran, a 
separate disability rating of 10 percent is warranted for his 
surgical scar located posterior to the left lateral malleolus 
of the left ankle.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.118, Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect that, in May 
1982, he complained of pain and swelling in the left ankle.  
The examiner noted an assessment of a left ankle sprain.  
Subsequent clinical records reveal that the veteran was seen 
repeatedly throughout the next year for complaints of pain 
and other symptoms in the left ankle.  In January 1983, 
physical examination revealed that pain was produced by 
moving the peroneal tendon.  In February 1983, the veteran 
underwent a retinacular reconstruction of the left ankle for 
a dislocated peroneal tendon.  During a follow-up examination 
in July 1983, the veteran reported that his left ankle felt 
better but that he was still experiencing intermittent 
swelling.  The examiner noted an impression of Achilles 
tendonitis.  Subsequent service medical records reflect 
occasional complaints of pain in the left ankle throughout 
the veteran's period of active duty.

In March 1995, immediately following his separation from 
service, the veteran filed a formal claim of entitlement to 
service connection for arthritis of the left ankle.


In June 1995, the veteran underwent a VA orthopedic 
examination.  It was noted that he had injured his left ankle 
while playing softball, and had sprained his ankle several 
times in service.  It was also noted that bunions had been 
removed from both of his feet and that he now wore 
longitudinal arch supports.  Examination revealed that he 
walked with a normal gait, although it was noted that his 
feet showed extreme eversion so that it appeared that the 
longitudinal arches were flat.  The examiner noted that the 
eversion was correctable with the wearing of the longitudinal 
arches.  Clinical evaluation also revealed scars over the 
first MP (metatarsal-phalangeal) joints of both feet, which 
were found to be nontender.  The examiner also noted a 6-cm. 
scar posterior to the lateral malleolus of the left ankle, 
which was found to be tender.  Dorsiflexion of the left ankle 
was noted to be restricted, and range of motion in the left 
ankle was found to be from 60 degrees plantar flexion to 0.  
The examiner noted that "[t]hat is 90 degrees 
dorsiflexion".  The examiner indicated a diagnosis of 
everted feet causing hallux valgus deformities, which were 
corrected by surgery.

X-rays obtained in February 1996 showed small osteophytes at 
the anterior tibiotalar joint in the left ankle, and a small 
posterior calcaneal spur.  No evidence of acute fracture or 
subluxation was found.

In the February 1996 rating decision, the RO granted service 
connection for degenerative arthritic changes of the left 
ankle with tender scar, and assigned a 10 percent evaluation 
under Diagnostic Code (DC) 5271.  The RO assigned an 
effective date for this grant of March 1, 1995, which was the 
first day following the date of the veteran's separation from 
service.  In this decision, the RO also granted service 
connection for hallux valgus deformity of both feet, and 
assigned a noncompensable (zero percent) evaluation. 

In a Notice of Disagreement (NOD) submitted in April 1996, 
the veteran indicated that he disagreed with the assignment 
of a 10 percent evaluation for his left foot disability.  In 
his Substantive Appeal (VA Form 9) submitted in June 1996, 
the veteran asserted that a "much higher" evaluation was 
warranted due to the numerous sprains that he experienced in 
his left ankle and due to restricted movement, painful 
arthritis, and a tender scar.

During a personal hearing conducted at the RO in August 1996, 
the veteran testified that he experienced pain in his feet at 
his job at Home Depot because he was required to stand all 
the time.  He asserted that the 10 percent disability rating 
currently assigned did not take into account the degenerative 
changes that were present in his left foot.

In September 1996, the veteran underwent another VA 
orthopedic examination.  Examination of his left ankle 
revealed a 3-inch, well-healed surgical scar posterio-
laterally.  The examiner noted that it was moderately tender.  
No evidence of swelling, heat, erythema, or crepitus was 
found.  Range of motion was found to be from 7 degrees 
dorsiflexion to 30 degrees plantar flexion.  The examiner 
determined that the veteran's walking gait was normal, and 
that his heel-to-toe gaits were normal.  It was also noted 
that he could hop and squat normally.  The examiner noted an 
impression of status post surgery of the left ankle with 
repair of the peroneal tendon.

During his September 1997 Board hearing, the veteran 
testified that he had left his job at Home Depot and was now 
working for Domino's Pizza.  He reported that he experienced 
pain and soreness in his left ankle.  He also testified that 
the scar on his left ankle was tender.

In February 1998, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to contact the veteran and request that he identify all 
health care providers who had treated him for his service-
connected disabilities.  The RO was also instructed to 
provide the veteran with VA orthopedic and neurological 
examinations to determine the severity of his various 
service-connected disabilities.


In April 1998, the veteran underwent a VA peripheral nerves 
examination.  He reported experiencing numbness in the area 
of the scars from his bunionectomies.  The examiner found 
that there was decreased sensation to pin in the area of the 
proximal big toes bilaterally, which the examiner noted was 
the area of his scars.  No complaints or findings were noted 
regarding his left ankle scar.

In April 1998, the veteran also underwent another VA 
orthopedic examination.  Examination of his ankles revealed 
no swelling, heat, fluid, erythema, tenderness, crepitus, or 
laxity.  Range of motion was noted to be from 20 degrees 
dorsiflexion to 40 degrees plantar flexion bilaterally.  
Inversion and eversion were found to be normal.  The examiner 
determined that there was no evidence of further deficit 
produced by exacerbation and/or fatigue.

Thereafter, in August 1998, the RO issued a letter to the 
veteran requesting that he complete authorization forms for 
several of the private health care providers that he had 
identified.  The RO also requested that he report any 
additional health care providers who had treated him for his 
service-connected disabilities.  The veteran completed the 
enclosed authorization forms for two private physicians, and 
returned them to the RO the following month.  One of these 
physicians, Dr. S., was identified as having treated the 
veteran only for headaches, and not for his service-connected 
left ankle disorder.

The records from the veteran's other private physician, Dr. 
R.K., were received in October 1998.  These records appear to 
pertain primarily to disabilities other than his service-
connected left ankle disorder.  The only reference to the 
foot complaints is a June 1995 certificate in which the 
veteran complained of having struck his left great toe on a 
ladder.

In March 1999, the RO received the veteran's treatment 
records from the VA Medical Center (MC) in Baltimore, 
Maryland.  These records show that he received treatment for 
nasal congestion and a deviated septum on several occasions 
in 1996 and 1997.  No complaints or findings were noted 
regarding his left ankle.

In a June 1999 decision, the Board granted separate 
disability ratings of 10 percent for hallux valgus in each 
foot.  The Board also remanded the veteran's claims of 
entitlement to increased evaluations for arthritis of the 
left ankle with tender scar, and sinusitis with nasal septal 
deviation, to the RO for additional evidentiary development.  
The RO was instructed to obtain all of the veteran's VA 
treatment records that were not already associated with the 
claims folder, and to then provide him with VA orthopedic and 
neurological examinations in order to determine the nature 
and severity of his left ankle disability.

In June 2000, the RO issued a letter to the veteran 
requesting that he report any additional VA or non-VA health 
care providers who had treated him for his service-connected 
disabilities.  The RO enclosed appropriate authorizations 
forms so that it could assist the veteran in obtaining 
records of any non-VA treatment.  There is no indication in 
the record that the veteran responded to this letter.

In June 2001, the veteran underwent another VA orthopedic 
examination.  It was noted that he was currently working 
full-time for Domino's Pizza and attending evening computer 
courses at a college.  He reported that he had not received 
any medication or therapy pain during the last several years 
for musculoskeletal, bone, or joint pain.  The examiner noted 
that he was walking briskly in the hallway without any 
assistive device and that he was able to dress and undress 
without difficulty.  The examiner also noted that he was able 
to walk on heels and toes.  Examination revealed that he had 
a history of bilateral bunion surgery with a well-healed scar 
on both big toes.  Examination of the left ankle revealed 
that he could perform dorsiflexion to 20 degrees and plantar 
flexion to 40 degrees.  No instability or localized swelling 
deformity was present.  The examiner noted an impression of 
early degenerative joint disease of the left ankle.

In June 2001, the veteran also underwent another VA 
peripheral nerves examination.  The examiner determined that 
sensation was normal throughout the feet except for a strip 
of hypoesthesia in the left foot.  The examiner identified a 
slight vertical strip above the left lateral malleolus, which 
continued down to the lateral portion of the left foot, 
stopping before the toes.  The examiner noted an impression 
of lateral plantar nerve injury of the left foot, post 
surgical.  

In July 2001, the RO received the veteran's treatment records 
from the VAMC in Baltimore.  These records show that he had 
undergone surgery for a nasal obstruction in January 1997, 
and had received no further treatment until undergoing 
additional surgery for nasal obstruction in July 2001.

During another VA orthopedic examination in July 2001, it was 
noted that X-rays showed fragmentation of the anteroposterior 
margin of tibiotalar joint, probably due to previous trauma.  
The examiner also noted that there were cystic changes in the 
distal fibula, which were compatible with post-traumatic 
arthritis.  Examination of the left ankle revealed that he 
had full range of motion, with dorsiflexion to 20 degrees and 
plantar flexion to 40 degrees.  No localized tenderness or 
instability was found.  The examiner noted an impression of 
left ankle degenerative post-traumatic arthritis.

During another VA peripheral nerves examination in August 
2001, the examiner again found that there was a strip of 
hypoesthesia extending from above the left lateral malleolus 
to the lateral portion of the left foot, stopping before the 
toes.  The examiner noted an impression of lateral plantar 
nerve injury of the left foot, post surgical.  No other 
defects were reported in regard to the left ankle or left 
foot.

In the February 2002 SSOC, the RO continued to deny 
entitlement to an increased evaluation for the veteran's 
service-connected arthritis of the left ankle with scarring.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").



Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the numerous SSOC's provided by 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice in correspondence 
that VA has a duty to assist him in obtaining any evidence 
that may be relevant to his appeal, and that, upon his 
providing adequate information and authorization, the RO 
would attempt to secure evidence on his behalf.  Furthermore, 
it appears that all obtainable evidence identified by the 
veteran relative to his left ankle claim has been obtained 
and associated with the claims folder, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased Evaluation - Left Ankle

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where the 
claimant has expressed disagreement with an initially 
assigned disability evaluation, it is possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods, based upon the facts found during the appeal period.

The veteran's service-connected left ankle disorder is 
currently evaluated as 10 percent disabling under the 
criteria of DC's 5010-5271.  Under DC 5010, traumatic 
arthritis, if substantiated by X-ray findings, is rated as 
degenerative arthritis.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  When the limitation of motion of the 
specific joint or joints involved is non compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of DC 5003 states that the 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.

The Board notes that the appropriate diagnostic code for 
rating limitation of motion in the ankle is DC 5271.  Under 
this code, a 10 percent disability rating is warranted for 
moderate limitation of motion of the ankle, and a 20 percent 
disability rating is warranted for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Normal range of motion in the ankle is considered to 
be 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2001).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence of 
record is against the assignment of a 20 percent evaluation 
under Diagnostic Code 5271.  In essence, the Board believes 
that the veteran's service-connected left ankle disability is 
manifested by no more than moderate limitation of motion in 
the left ankle.  In this regard, the Board notes that, 
although the June 1995 VA examiner noted that dorsiflexion 
was restricted, that examiner also indicated that plantar 
flexion was from 0 to 60 degrees, which is well above the 
normal ranges of motion as described in Plate II.  The Board 
recognizes that there appears to be some inconsistency in the 
record regarding the severity of limitation of motion in the 
veteran's left ankle.  In particular, we note the findings of 
the September 1996 VA examiner, who determined that range of 
motion in the veteran's left ankle was from only 7 degrees 
dorsiflexion to 30 degrees plantar flexion.  However, 
subsequent VA examination in April 1998, June 2001, and July 
2001 consistently revealed range of motion in the left ankle 
to be from 0 to 20 degrees dorsiflexion and from 0 to 40 
degrees plantar flexion.

Under the criteria of Plate II, these findings show that the 
veteran possessed full range of dorsiflexion, and only a 5 
degree limitation in plantar flexion in the left ankle.  In 
light of the foregoing, the Board acknowledges the findings 
of the September 1996 VA examiner, but concludes that the 
greater weight of the competent and probative evidence of 
record demonstrates that the veteran generally experiences no 
more than moderate limitation of motion in his left ankle.  
We believe such a conclusion to be consistent with the 
results of the VA examinations conducted in June 1995, August 
1998, June 2001, and July 2001.  Accordingly, a disability 
rating in excess of 10 percent is not warranted under the 
criteria of Diagnostic Code 5271.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2001).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board has 
also considered whether the provisions of 38 C.F.R. §§ 4.40 
and 4.45, as they relate to pain and any resulting functional 
impairment due to pain or other symptoms, might allow for a 
higher rating in this case. 

In this case, the veteran has consistently complained of pain 
in his left ankle.  However, the Board believes that the 
preponderance of the competent and probative evidence is 
against the assignment of an increased evaluation based on 
additional functional loss due to pain or other symptoms.  We 
have found the most probative evidence in this regard to be 
the report of the veteran's June 2001 VA orthopedic 
examination.  In his report, this examiner noted that the 
veteran was working full-time as a pizza deliveryman, and 
that he had received no medication or therapy for 
musculoskeletal, bone, or joint problems over the past 
several years.  The examiner also noted that he was able to 
walk briskly, that he was able to dress and undress without 
difficulty, and that examination revealed no indication of 
instability or swelling deformity.  Furthermore, the report 
of this examination was negative for any findings of fatigue, 
incoordination, atrophy, or pain on movement.  The Board 
believes the report of the veteran's June 2001 VA examination 
to be consistent with the reports of VA examinations in June 
1995, September 1996, August 1998, and July 2001, in that 
they were all essentially negative for any findings of 
additional functional loss sufficient to warrant an increased 
evaluation on that basis.  For example, the Board notes the 
August 1998 VA examiner's finding that there was no swelling, 
crepitus, or laxity on examination, and no evidence of 
further deficit due to exacerbation or fatigue.  Thus, we 
conclude that an increased evaluation is not warranted based 
upon functional loss due to pain or other symptoms.

Nevertheless, our consideration of the veteran's overall left 
ankle disability does not end there.  The Board notes that 
the medical evidence of record reveals the presence of a scar 
on the veteran's left ankle as a result of his in-service 
retinacular reconstruction. In particular, we note that VA 
examination in June 1995 and September 1996 revealed some 
tenderness in the area of this scar.  Although subsequent 
physical examination failed to reveal any evidence of 
tenderness, the veteran did report during his September 1997 
Board hearing that he was still experiencing tenderness in 
the area of the left ankle scar.  Thereafter, VA peripheral 
nerve examinations performed in June 2001 and August 2001 
revealed some decreased sensation in the area of the left 
lateral malleolus.  The area of this decreased sensation 
appears to be consistent with the location of his surgical 
scar, as it was described in the report of his June 1995 
examination.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
supra at 262.  

Under DC 7804, a 10 percent evaluation may be assigned for 
scars which are superficial, tender, and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Based upon the evidence described above, the Board will 
exercise our discretion under the reasonable-doubt/benefit-
of-the-doubt doctrine, in favor of the veteran, and conclude 
that a separate 10 percent evaluation is warranted under 
DC 7804 for the scar on the veteran's left ankle.  Although 
subsequent VA examination after September 1996 revealed no 
further findings of tenderness in the scar, it appears from 
the veteran's testimony that he was still experiencing that 
symptom in September 1997.  Moreover, the Board believes that 
the recent findings of decreased sensation in the area of the 
scar also support the assignment of a separate compensable 
evaluation based on the scar.  Accordingly, the Board finds 
that a separate disability rating of 10 percent is warranted 
based upon the veteran's left ankle scar.

The Board notes that there is no evidence of any of swelling, 
ulceration, or depression of the scar, and no evidence that 
the veteran experiences functional loss attributable to his 
residual scar.  Thus, separate disability ratings under 38 
C.F.R. § 4.118, Diagnostic Codes 7803 or 7805, are not 
warranted.  Although the Board has considered an evaluation 
under other rating codes applicable to the ankle, we find 
that none are appropriate in this instance, as the left ankle 
has not been shown to exhibit malunion or ankylosis.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273.

The Board also notes that the veteran has been awarded 
service connection for hallux valgus in his left foot, and 
that he has a scar on his great toe due to surgery he 
underwent as a result of that disorder.  As explained in the 
Introduction, above, the issue of entitlement to an increased 
evaluation for that disability was addressed in the Board's 
June 2000 decision.  Thus, this matter has been resolved, and 
is no longer within the Board's jurisdiction.  Thus, any 
discussion herein would not be appropriate.

The Board is cognizant that, in the reports of the June 2001 
and August 2001 peripheral nerve examinations, the examiner 
noted a diagnosis of lateral plantar nerve injury of the left 
foot, post surgical.  Accordingly, we have considered whether 
a separate disability rating may be warranted under the 
criteria of DC's 8523, 8524, or 8525, for neurological 
deficit in the left ankle or foot.  However, although the 
examiner did note a diagnosis of a nerve injury, the reports 
of these examinations show that the only defect found on 
examination was a strip of hypoesthesia near the left lateral 
malleolus.  Therefore, the Board believes that the results of 
these examinations are not sufficient to warrant a finding of 
even "mild" impairment under the criteria of DC's 8523, 
8524, or 8525.  Thus, the evidence does not support the 
assignment of compensable evaluations under these codes.  
Furthermore, even if was assumed that the strip of 
hypoesthesia was sufficient to warrant a finding of "mild" 
impairment under these codes, the Board notes that we have 
already considered the decreased sensitivity in this area in 
assigning a 10 percent evaluation for the scar under DC 7804.  
To award another separate disability rating based on that 
symptom would violate the VA anti-pyramiding regulation, 38 
C.F.R. § 4.14. 

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the assignment of 
an increased schedular evaluation for the veteran's left 
ankle disorder to the extent of his arthritic changes and 
limitation of motion.  Moreover, with regard to the 
possibility of staged ratings, we have reviewed the record in 
detail, and cannot identify any period during the pendency of 
this appeal in which higher evaluations could be warranted 
for this service-connected disability.  See Fenderson, supra.  
However, having resolved reasonable doubt in favor of the 
veteran, the Board further concludes that a separate 10 
percent disability rating is warranted for the surgical scar 
located posterior to the left lateral malleolus of the left 
ankle.  To this extent, the benefit sought on appeal is 
granted.


ORDER

Entitlement to an increased evaluation for degenerative 
arthritic changes of the left ankle, currently evaluated as 
10 percent disabling, is denied.

A separate disability rating of 10 percent is granted for the 
scar located posterior to the left lateral malleolus of the 
left ankle, subject to controlling regulations applicable to 
the payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

